Case 3:20-cv-01119-RDM Documents Filed 09/03/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RODNEY J. HARRIS,

Plaintiff, :
V. : 3:20-CV-1119
(JUDGE MARIANI)
DETECTIVE RAYMOND, et al.,
Defendants.
ORDER

AND NOW, THIS Fiuy / DAY OF SEPTEMBER, 2020, upon review of
Magistrate Judge Mehalchick’s Report and Recommendation (“R&R”) (Doc. 7) for clear
error or manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 7) is ADOPTED for the reasons set forth therein.
2. Plaintiffs Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE.

3. This Clerk of Court is directed to CLOSE this case.

\

AW UAWA

 

 

Robert D. Mariani
United States District Judge
